DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit, a data processing unit, display unit and data transmission unit (in claim 7), first element, second element and third element (in claim 8), and a display unit (in claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification does NOT disclose the corresponding structure for the limitations: a reception unit, a data processing unit, display unit and data transmission unit (in claim 7), first element, second element and third element (in claim 8); however a display unit (in claim 9) located in specifications:  (0042).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a reception unit, a data processing unit, display unit and data transmission unit ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 8-10 rejected for dependency and also not providing more structure to claim 7. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 7, in summary, said claim recite "system for assisting” which can be reasonably interpreted as “software” per se and is not a "process", a "machine", a "manufacture" or a "composition of matter" as defined in 35 U.S.C 101. For example, the claim is directed to a system, with units, however, these units are not defined to include any structure, as such the units are being interpreted as software units. Thus, the claimed system lacks structure as is considered to be software per se. 

Claims 8 and 10, said dependent claims incorporated with independent claim 7 as applied above, fail to recite any hardware or device that the software is implemented on; Accordingly, said claims can be reasonably interpreted as “software” per se and is not a "process", a "machine", a "manufacture" or a "composition of matter" as defined in 35 U.S.C 101.


Claims 1 through 6 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a method for assisting in a management of an energy of an aircraft, in an approach phase with a view to a ground landing, said approach making it possible to join a final position at which the aircraft needs to have a final energy state from a current energy state of the aircraft, comprising: 
at least one reception step, implemented by a reception unit, comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft; 
a set of computation steps, implemented by a data processing unit, comprising performing an iterative computation, backwards from said final position, to determine, as a function at least of a set of predetermined rules, of a set of constraints and of current values including said current meteorological data, an optimal flight trajectory making it possible to generate a dissipation of the energy of the aircraft to bring the aircraft, at said final position, into said final energy state with a minimum distance in horizontal projection on the ground, said optimal flight trajectory defining positions at which actions must be implemented on the aircraft; and 
a data transmission step, implemented by a data transmission unit, comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system.
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “at least one reception step, implemented by a reception unit, comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft” and “a data transmission step, implemented by a data transmission unit, comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system”. That is, other than reciting “at least one reception step, implemented by a reception unit, comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft” and “a data transmission step, implemented by a data transmission unit, comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can apply, in their mind,  an association between a specific energy level decline while the aircraft is landing and has stopped based off of examining the arriving of flights while sitting at the gate in an airport. For example, a pilot knows that they must dissipate speed, i.e. energy, on final approach, in order to safely land an airplane. Pilots make the evaluation of when to input flaps and reduce thrust to dissipate enough energy to land.   
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “implemented by a reception unit, implemented by a data processing unit and implemented by a data transmission unit” with their corresponding interpretations as stated above, are all recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Furthermore, the claim recites the additional elements “at least one reception step”, “comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft”, “a data transmission step” and “comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system” is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra‐solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a “implemented by a reception unit, implemented by a data processing unit and implemented by a data transmission unit” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. These limitations are not indicative of integration into a practical application because they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The additional steps “at least one reception step”, “comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state, and current meteorological data of the environment of the aircraft”, “a data transmission step” and “comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system” is mere data gathering and is a well‐understood, routine, and conventional function, and thus is no more than insignificant extra‐solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claims contains ineligible subject matter.

Claim 2 contains the limitations that are no more than the abstract idea recited in claim 1. The claim recites a “set of computation steps comprises at least the following series of steps, implemented iteratively: 
a first step comprising determining, on each iteration, as a function at least of said set of predetermined rules, a plurality of states from a state selected on a preceding iteration, a selected state used in a first iteration corresponding to a state of the aircraft at said final position, said selected states being saved; 
a second step comprising attributing a cost to each of the states determined in said first step; and 
a third step comprising selecting, from among the states determined in said first step, a state which exhibits a lowest cost, the state thus selected being used in a first step of a next iteration, the state selected in a last iteration being used to determine the optimal flight trajectory of the aircraft”. This limitation can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 3 contains the limitations that are no more than the abstract idea recited in claim 2. The claim recites a state is defined by characteristics of the aircraft, including at least its height with respect to the ground and its speed. This limitation can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 4 contains the limitations that are no more than the abstract idea recited in claim 1. The claim recites meteorological data comprise at least one of the following data: a wind speed; a temperature. This limitation is directed to further defining the data used in the abstract idea and is thus similar to claim 1. Thus, this claim contains ineligible subject matter. 

Claim 5 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites data transmission step comprises transmitting, to said user system, also said optimal flight trajectory, on which are indicated positions at which actions must be implemented on the aircraft, and the actions to be implemented at these positions. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity, and considered well-understood, routine and conventional. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). Thus, the claims contain ineligible subject matter. 

Claim 6 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites a display step comprising displaying, on a display screen of a cockpit of the aircraft, at least one limit point corresponding to a point upstream on said optimal flight trajectory where said minimum distance in horizontal projection on the ground begins. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Furthermore, the display of data is considered well-understood, routine and conventional according to Electric Power Group v. Alstom. Thus, the claims contain ineligible subject matter. 

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites “further comprising a display unit configured to display, on a display screen of a cockpit of the aircraft, at least one limit point corresponding to the point upstream on said optimal flight trajectory where said minimum distance in horizontal projection on the ground begins”. The display screen and display unit are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The displaying step is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “display unit” and “display screen” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The receiving data step, transmitting data step, and displaying data step are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Furthermore, the display of data is considered well-understood, routine and conventional according to Electric Power Group v. Alstom. Thus, the limitations do not provide an inventive concept, and claim 9 contains ineligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 10 are rejected under 35 U.S.C. §103 as being unpatentable over Young (US 9193442 B1) - from applicants IDS), in view of Moravek (US 20200013295 A1).


In regards to claim 1, Young discloses a method for assisting in a management of an energy of an aircraft, in an approach phase with a view to a ground landing ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where descent path reads on approach phase and fuel-saving reads on energy management), said approach making it possible to join a final position at which the aircraft needs to have a final energy state from a current energy state of the aircraft ([Fig. 8]: shows a steady decline as the aircraft approaches the ground where a final energy state is inherent; the “final energy state” is the vehicle has stopped and landed therefore, a landing system would accomplish that), comprising:
at least one reception step, implemented by a reception unit, comprising receiving current flight data of the aircraft making it possible at least to determine said current energy state ([Fig. 8 and 9]: where altitude, time and distance reads on flight data and fuel used reads on energy state), and current meteorological data of the environment of the aircraft ([col. 9, ln. 5-8]: “System 100 may update 174 weather information… As weather information 164 is updated, system 100 may recalculate the reference path to more accurately comply with the arrival”); 
a set of computation steps, implemented by a data processing unit ([col. 28, ln. 62-67]: “a data processing system generally includes one or more of a system unit housing…computational entities such as operating systems”), comprising performing an iterative computation, backwards from said final position, to determine, as a function at least of a set of predetermined rules ([col. 9, ln. 33-38]: “System 100 may use an iterated method using a pair of backward and forward sweeps to determine an idle descent path. System 100 may create a reference path by approximating this idle descent path with path segments that have constant flight path angles” where reference path reads on predetermined rules), of a set of constraints and of current values including said current meteorological data ([col. 18, ln. 1-6]: “weather information 164 may receive an update 174 indicating headwinds are stronger than forecast… system 100 may increase aircraft 450 performance with an increase in airspeed via an increase in power (throttle angle)”), an optimal flight trajectory ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where optimized profile descent path reads on optimal flight trajectory) making it possible to generate a dissipation of the energy of the aircraft to bring the aircraft, at said final position, into said final energy state with a minimum distance in horizontal projection on the ground ([Fig. 5; also see col. 1, ln. 35-45]: “include a constant cruise phase followed by an idle-power descent from cruise altitude to the landing. This idle-power descent may include a constant Mach descent phase… a deceleration to final approach speed, and a landing. One goal for maximum efficiency may include an idle power descent from a Top of Descent (TOD) point (often 40,000 feet mean sea level (MSL)) to 1000 feet above ground level (AGL) where engines must normally be spooled up for landing”), said optimal flight trajectory defining positions at which actions must be implemented on the aircraft (col. 20, ln. 64 – col. 21, ln. 12]: note that the aircraft will implement different actions based on a specific path/trajectory’s step, where step reads on positions); and 
a data transmission step, implemented by a data transmission unit ([col. 29, ln. 5-9]: “A data processing system may be implemented utilizing suitable commercially available components, such as those typically found in data computing/communication and/or network computing/communication systems”), comprising 
Young discloses the limitations from claim 1 above, but does not explicitly disclose of “comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system”. However, Moravek teaches transmitting at least said minimum distance in horizontal projection on the ground to at least one user system (Moravek [Fig. 2 and 0021]: “FIGS. 2 and 4-10, embodiments of the subject matter described herein provide energy management displays that include graphical indicia that help facilitate a stable approach, and which are also suitable for presentation by electronic flight bags (EFBs) or other supplemental display devices onboard an aircraft. In one or more exemplary embodiments, positions of the displayed indicia are dynamically updated with respect to indicia of a targeted energy state to reflect the current energy state of the aircraft relative to the targeted energy state of the aircraft at the current position or instant in time during execution of a stable approach. In this regard, the energy management displays”). 
Young and Moravek are analogous art because they are in the same field of endeavor, assisting a stabilized descent to an aircraft by presenting energy states of the aircraft. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the aircraft display of Young to include the transmission of at least said minimum distance in horizontal projection on the ground to at least one user system of Moravek, in order to assist the pilot in performing an optimal descent path for landing the aircraft. The motivation to combine is that an aircraft which displays the horizontal projection on the ground to at least one user system will assist in providing an efficient, precise and accurate descent path for the pilot and crew members.  


In regards to claim 2, modified Young discloses the method according to claim 1, wherein said set of computation steps ([Fig. 14]: flow diagram of method for generating multiple computation steps, i.e.: Step 1432: “re-compute Speed Profile”; also see [Fig. 16]: where receiving and generating data reads on set of computation steps) comprises at least the following series of steps, implemented iteratively: 
a first step comprising determining, on each iteration, as a function at least of said set of predetermined rules ([col. 9, ln. 33-38]: “System 100 may use an iterated method using a pair of backward and forward sweeps to determine an idle descent path. System 100 may create a reference path by approximating this idle descent path with path segments that have constant flight path angles” where reference path reads on predetermined rules), a plurality of states ([Fig. 7]: note from applicants Specs. [0014]: “a state is defined by characteristics of the aircraft, including at least its height with respect to the ground and its speed, and possibly its distance to the destination”  where every dot from Fig. 7 reads on state, which entail is showcasing a plurality of states) from a state selected on a preceding iteration, a selected state used in a first iteration corresponding to a state of the aircraft at said final position ([Fig. 16]: generating a path based on the parameter information received from the path before it iteratively until the maximum performance OPD (optimized Profile Descent) path is generated), said selected states being saved ([col. 15, ln. 23]: “Save Feasibility Status: If either the path candidate is infeasible or the fine integration step is used, save the feasibility status of the path candidate”); 
a second step comprising attributing a cost to each of the states determined in said first step ([Fig. 16]: generating a descent path is based on different aircraft descent parameters iteratively until the maximum performance OPD (optimized Profile Descent) path is generated where parameters reads on attributing a cost; also see [col. 2, ln. 13-17]: “A maximum performance OPD may be the best case scenario based on fuel economy, carbon emissions, and cost to the operator”); and 
a third step comprising selecting, from among the states determined in said first step, a state which exhibits a lowest cost ([Fig. 16] step 1618 refining the path based on performance adjustments: generating a descent path is based on different aircraft descent parameters iteratively until the maximum performance OPD (optimized Profile Descent) path is generated; also see [col. 2, ln. 13-17]: “A maximum performance OPD may be the best case scenario based on fuel economy, carbon emissions, and cost to the operator” where maximum performance OPD reads on lowest cost), the state thus selected being used in a first step of a next iteration [col. 2, ln. 30-54]: “receiving vehicle information indicative of at least one performance parameter of the vehicle, generating an idle descent path, the idle descent path a first vertical path corresponding with the lateral path… generating a geo path… generating a reference path based on a combination of the idle descent path and the geo path… generating a predictable descent path based on the reference path… and displaying the predictable descent path to a vehicle crewmember on a display”), the state selected in a previous iteration being used to determine the optimal flight trajectory of the aircraft ([Fig. 16]: generating a path based on the parameter information received from the path before it iteratively until the maximum performance OPD (optimized Profile Descent) path is generated reads on determining the optimal trajectory using the previous iteration). 

In regards to claim 3,  modified Young discloses the method according to claim 2, wherein a state is defined by characteristics of the aircraft, including at least its height with respect to the ground and its speed ([Fig. 7]: where “altitude” reads on height with respect to the ground).

In regards to claim 4, modified Young discloses the method according to claim 1, wherein said meteorological data (Young [cl. 18, ln. 1-6]: “weather information 164 may receive an update 174 indicating headwinds are stronger than forecast… system 100 may increase aircraft 450 performance with an increase in airspeed via an increase in power (throttle angle)”) comprise at least one of the following data:         a wind speed (Young [cl. 7, ln. 1-2]: “takes into account the statistical distribution of wind speed errors and is computed”);          a temperature.


In regards to claim 5,  modified Young discloses the method according to claim 1, wherein said data transmission step comprises transmitting, to said user system ([col. 29, ln. 5-9]: “A data processing system may be implemented utilizing suitable commercially available components, such as those typically found in data computing/communication and/or network computing/communication systems”), also said optimal flight trajectory ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where optimized profile descent path reads on optimal flight trajectory), on which are indicated positions at which actions must be implemented on the aircraft, and the actions to be implemented at these positions col. 20, ln. 64 – col. 21, ln. 12]: note that the aircraft will implement different actions based on a specific path/trajectory’s step, where step reads on positions).


In regards to claim 6, modified Young discloses the method according to claim 1, further comprising a display step comprising displaying, on a display screen of a cockpit of the aircraft ([col. 3, ln. 55-56]: “displaying the predictable descent path to a pilot on the display”), at least one limit point corresponding to a point upstream on said optimal flight trajectory where said minimum distance in horizontal projection on the ground begins  (Moravek [Fig. 2 and 0021]: “FIGS. 2 and 4-10, embodiments of the subject matter described herein provide energy management displays that include graphical indicia that help facilitate a stable approach, and which are also suitable for presentation by electronic flight bags (EFBs) or other supplemental display devices onboard an aircraft. In one or more exemplary embodiments, positions of the displayed indicia are dynamically updated with respect to indicia of a targeted energy state to reflect the current energy state of the aircraft relative to the targeted energy state of the aircraft at the current position or instant in time during execution of a stable approach. In this regard, the energy management displays”).


In regards to claim 7, Young discloses a system for assisting in a management of an energy of an aircraft, in an approach phase with a view to a ground landing ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where descent path reads on approach phase and fuel-saving reads on energy management), said approach making it possible to join a final position at which the aircraft needs to have a final energy state from a current energy state of the aircraft ([Fig. 8]: shows a steady decline as the aircraft approaches the ground where a final energy state is inherent; the “final energy state” is the vehicle has stopped and landed therefore, a landing system would accomplish that), comprising: 
a reception unit configured to receive current flight data of the aircraft making it possible at least to determine said current energy state ([Fig. 8 and 9]: where altitude, time and distance reads on flight data and fuel used reads on energy state;
 a data processing unit (col. 28, ln. 62-67]: “a data processing system generally includes one or more of a system unit housing…computational entities such as operating systems”) configured to perform an iterative computation, backwards from said final position, in order to determine, as a function at least of a set of predetermined rules ([col. 9, ln. 33-38]: “System 100 may use an iterated method using a pair of backward and forward sweeps to determine an idle descent path. System 100 may create a reference path by approximating this idle descent path with path segments that have constant flight path angles” where reference path reads on predetermined rules), of a set of constraints and of current values including said current meteorological data ([col. 18, ln. 1-6]: “weather information 164 may receive an update 174 indicating headwinds are stronger than forecast… system 100 may increase aircraft 450 performance with an increase in airspeed via an increase in power (throttle angle)”), an optimal flight trajectory ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where optimized profile descent path reads on optimal flight trajectory) making it possible to generate a dissipation of the energy of the aircraft to bring the aircraft, at said final position, into said final energy state with a minimum distance in horizontal projection on the ground ([Fig. 5; also see col. 1, ln. 35-45]: “include a constant cruise phase followed by an idle-power descent from cruise altitude to the landing. This idle-power descent may include a constant Mach descent phase… a deceleration to final approach speed, and a landing. One goal for maximum efficiency may include an idle power descent from a Top of Descent (TOD) point (often 40,000 feet mean sea level (MSL)) to 1000 feet above ground level (AGL) where engines must normally be spooled up for landing”), said optimal flight trajectory defining positions at which actions must be implemented on the aircraft (col. 20, ln. 64 – col. 21, ln. 12]: note that the aircraft will implement different actions based on a specific path/trajectory’s step, where step reads on positions); and 
a data transmission unit ([col. 29, ln. 5-9]: “A data processing system may be implemented utilizing suitable commercially available components, such as those typically found in data computing/communication and/or network computing/communication systems”) 
Young discloses the limitations from claim 1 above, but does not explicitly disclose of “comprising transmitting at least said minimum distance in horizontal projection on the ground to at least one user system”. However, Moravek teaches transmitting at least said minimum distance in horizontal projection on the ground to at least one user system (Moravek [Fig. 2 and 0021]: “FIGS. 2 and 4-10, embodiments of the subject matter described herein provide energy management displays that include graphical indicia that help facilitate a stable approach, and which are also suitable for presentation by electronic flight bags (EFBs) or other supplemental display devices onboard an aircraft. In one or more exemplary embodiments, positions of the displayed indicia are dynamically updated with respect to indicia of a targeted energy state to reflect the current energy state of the aircraft relative to the targeted energy state of the aircraft at the current position or instant in time during execution of a stable approach. In this regard, the energy management displays”). Young and Moravek are analogous art because they are in the same field of endeavor, assisting a stabilized descent to an aircraft by presenting energy states of the aircraft. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the aircraft display of Young to include the transmission of at least said minimum distance in horizontal projection on the ground to at least one user system of Moravek, in order to assist the pilot in performing an optimal descent path for landing the aircraft. The motivation to combine is that an aircraft which displays the horizontal projection on the ground to at least one user system will assist in providing an efficient, precise and accurate descent path for the pilot and crew members.  

In regards to claim 8, modified Young discloses the system according to claim 7, wherein the data processing unit comprises: 
a first element configured to determine, on each iteration, as a function at least of said set of predetermined rules ([col. 9, ln. 33-38]: “System 100 may use an iterated method using a pair of backward and forward sweeps to determine an idle descent path. System 100 may create a reference path by approximating this idle descent path with path segments that have constant flight path angles” where reference path reads on predetermined rules), a plurality of states ([Fig. 7]: note from applicants Specs. [0014]: “a state is defined by characteristics of the aircraft, including at least its height with respect to the ground and its speed, and possibly its distance to the destination”  where every dot from Fig. 7 reads on state, which entail is showcasing a plurality of states) from a state selected in a preceding iteration, the selected state used in a first iteration corresponding to a state of the aircraft at said final position ([Fig. 16]: generating a path based on the parameter information received from the path before it iteratively until the maximum performance OPD (optimized Profile Descent) path is generated), said selected states being saved ([col. 15, ln. 23]: “Save Feasibility Status: If either the path candidate is infeasible or the fine integration step is used, save the feasibility status of the path candidate”); 

a second element configured to attribute a cost to each of the states determined by said first element ([Fig. 16]: generating a descent path is based on different aircraft descent parameters iteratively until the maximum performance OPD (optimized Profile Descent) path is generated where parameters reads on attributing a cost; also see [col. 2, ln. 13-17]: “A maximum performance OPD may be the best case scenario based on fuel economy, carbon emissions, and cost to the operator”); and 
a third element configured to select, from among the states determined by said first element, a state which exhibits a lowest cost ([Fig. 16]: generating a descent path is based on different aircraft descent parameters iteratively until the maximum performance OPD (optimized Profile Descent) path is generated; also see [col. 2, ln. 13-17]: “A maximum performance OPD may be the best case scenario based on fuel economy, carbon emissions, and cost to the operator” where maximum performance OPD reads on lowest cost), the state thus selected being used by said first element on a next iteration [col. 2, ln. 30-54]: “receiving vehicle information indicative of at least one performance parameter of the vehicle, generating an idle descent path, the idle descent path a first vertical path corresponding with the lateral path… generating a geo path… generating a reference path based on a combination of the idle descent path and the geo path… generating a predictable descent path based on the reference path… and displaying the predictable descent path to a vehicle crewmember on a display”), a state selected on a last iteration being used to determine the optimal flight trajectory of the aircraft ([Fig. 16]: generating a path based on the parameter information received from the path before it iteratively until the maximum performance OPD (optimized Profile Descent) path is generated reads on determining the optimal trajectory using the previous iteration).

In regards to claim 9, modified Young discloses the system according to claim 7, further comprising a display unit configured to display, on a display screen of a cockpit of the aircraft ([col. 3, ln. 55-56]: “displaying the predictable descent path to a pilot on the display” note that it would be obvious to one skilled in the art that a pilot viewing the display screen would be located in the cockpit of the aircraft), at least one limit point corresponding to the point upstream on said optimal flight trajectory where said minimum distance in horizontal projection on the ground begins (Moravek [Fig. 2 and 0021]: “FIGS. 2 and 4-10, embodiments of the subject matter described herein provide energy management displays that include graphical indicia that help facilitate a stable approach, and which are also suitable for presentation by electronic flight bags (EFBs) or other supplemental display devices onboard an aircraft. In one or more exemplary embodiments, positions of the displayed indicia are dynamically updated with respect to indicia of a targeted energy state to reflect the current energy state of the aircraft relative to the targeted energy state of the aircraft at the current position or instant in time during execution of a stable approach. In this regard, the energy management displays”).

In regards to claim 10, modified Young discloses an aircraft comprising the system to assist in the management of the energy according to claim 7 ([Fig. 5 & 8; also see col. 6, ln. 57-59]: “related method capable of combining 1) fuel-saving arrival procedures; 2) predictable optimized profile descent path generation” where descent path reads on approach phase and fuel-saving reads on energy management).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664